Citation Nr: 1232611	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-32 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a lower back condition. 

2.  Entitlement to service connection for a bilateral knee condition. 

3.  Entitlement to service connection for a right hip condition.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to February 1958 and from March 1974 to December 1974 with additional service in the United States Army Reserve. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In April 2010, the Veteran testified before a Decision Review Officer.  In February 2011, he testified before the undersigned at a Video Conference hearing.  Transcripts of both hearings have been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required in this case, for the reasons noted below.

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).

In this case, the Veteran was afforded a VA examination in June 2010.  The Board finds that this examination was inadequate.  Indeed, the examiner described the Veteran's report of an in-service injury in which he fell while pushing a disabling vehicle, landing on his knees and then his side on a cement floor.  The examiner
opined that the Veteran's back, bilateral knee, and right hip conditions were less likely as not caused by or a result of that in-service injury.  The examiner reasoned, in part, that in April and May 2010, the Veteran received a provisional diagnosis of inclusion body myositis and had weakness (of the upper and lower extremities) for approximately six years prior to the diagnosis.  The examiner stated that myositis could be caused by statin medication.  Thus, while the X-rays of the Veteran's low back and right hip showed mild degenerative changes, his weakness, muscle atrophy, and discomfort was most likely caused by or a result of inclusion body myositis (that was awaiting biopsy results).  However, while the Veteran's weakness, muscle atrophy, and discomfort were essentially determined to be related to a nonservice related problem, the examiner failed to provide an explanation as to why the bilateral knee osteoarthritis and degenerative joint disease of the lumbar spine and right hip were not related to his in-service injury, or otherwise related to service.  A medical opinion is inadequate unless supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, the VA opinion does not reflect a fully informed review of the record, thus further rendering it inadequate for purposes of adjudication.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Indeed, the examiner did not address VA treatment records starting in May 2002 that noted that Veteran's reports of developing low back pain from pushing a car in service, slipping, and hurting his back.  In April 2003, a VA nurse practitioner noted intermittent low back discomfort, with a questionable relationship to an old military injury.  Complaints of bilateral knee and hip pain were documented in April 2007.  In April 2009, the nurse practitioner reported that the low back and knee pain were possibly related to service.  Also, in July 2009, the same VA nurse practitioner reported that it was entirely possible that a musculoskeletal injury incurred in the military could later result in osteoarthritic in the area of the injury.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. 38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The new VA opinion should also consider the most recent statement from the VA nurse practitioner (dated in October 2011), that reported that the type of force described by the Veteran would be enough to cause traumatic arthritis that could be present at a later period.  

It appears that pertinent medical evidence remains outstanding.  During his February 2011 Video Conference hearing, the Veteran reported that he sought treatment from the Lowell VA Community Based Outpatient Clinic (CBOC) for pain in the back, knees, and right hip within two to five years since the accident in service (reported as June 1975 on his formal application).  The Veteran also indicated that he sought treatment at Jamaica Plain VA Medical Center (VAMC); however, treatment records from Lowell VA CBOC and Jamaica Plain VAMC have not been associated with the claims file or the Virtual VA eFolder.  Additionally, during the Veteran's June 2010 VA examination, the examiner referenced VA treatment records dated in 2010 that have not been associated with the Veteran's claims file or Virtual VA eFolder.  VA has a duty to obtain any additional relevant VA treatment records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, the Veteran indicated during his February 2011 Video Conference hearing, that the in-service injury to his back, bilateral knees, and right hip occurred in 1975, the same year that he was discharged from service.  He reported that he underwent a separation examination at that time.  A review of the record reflects that service treatment records dated only up to December 1974 were requested and were subsequently mailed in April 2009.  However, as the mailed records did not include a separation examination, they appear to be incomplete and further attempts to obtain the Veteran's treatment records from 1975 should be undertaken.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Take the necessary steps to obtain any identified records of VA treatment, including from Lowell VA CBOC (dated as early as 1978) and Jamaica Plain VAMC that have not already been associated with the claims file.  Additionally, updated VA treatment records from the Boston Health Care System, from May 2009to the present. All attempts to secure this evidence must be documented in the claims file by the RO/AMC.  

If, after making reasonable efforts to obtain the identified records, the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claims; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  The RO/AMC must also contact the appropriate Reserve unit, service department, and/or other records custodian(s), to include the National Personnel Records Center and the Records Management Center, with a request for a copy of the Veteran's complete official military personnel record, and all service treatment records dated from 1974 to 1975, to include a separation examination dated in 1975.  The RO/AMC must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  If, the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claims; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

3.  After the completion of numbers 1 & 2 above, schedule the Veteran for a VA examination to determine whether any current low back, bilateral knee, and right hip disorders are related to service.  

The entire claims file, to include his service treatment records, a copy of this Remand, and any relevant records in Virtual VA, must be made available to the examiner. The examiner should note that the claims file, to include the service and post service treatment records, was reviewed. 

The examiner should specifically note the 1975 in-service back, bilateral knee, and right hip injury reported by the Veteran and his fellow comrades T.J.W (see October 2007 statement and April 2010 DRO hearing transcript), and G.E.H. (see November 2007 statement).  

The examiner should opine as to whether any current low back, bilateral knee, and right hip disabilities, to include osteoarthritis are at least as likely as not (50 percent probability or more) related to the conceded 1975 injury in-service, or otherwise related to service.

The examiner should provide reasons for the opinion and reconcile any differences of opinion in the record.  The examiner should specifically comment on the May 2002 VA treatment record that noted that Veteran's reports of developing low back pain from pushing a car in service, as well as the records and correspondence from the same treating nurse practitioner dated in April 2003, April 2007, July 2007, April 2009, July 2009, and October 2011 that suggested a relationship between the Veteran's in-service injury and his low back, bilateral knees, and hip conditions.  

The examiner should consider the Veteran's reports, including reports of a continuity of symptoms.

If the Veteran's reports are rejected, the examiner must provide reasons for doing so.

The absence of supporting evidence in treatment records is not sufficient reasons, by itself, for rejecting the Veteran's reports.

If the examiner cannot respond without resorting to speculation, he or she should explain why a response cannot be provided, and whether there is additional evidence that would permit the needed opinion to be provided.

4.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other development is required. If further action is required, it should be undertaken prior to returning the case to the Board.

5.  If the benefits sought on appeal remain denied, then issue a supplemental statement of the case to include a review of the evidence since the claims were last adjudicated in June 2010.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



